IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         January 15, 2008

                                     No. 07-30492                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


SANDRA CURLEY; MARK CURLEY

                                                  Plaintiffs - Appellants
v.

JP MORGAN CHASE BANK NA, successor to Bank One NA

                                                  Defendant - Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:05-CV-1304


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Sandra and Mark Curley appeal the district court’s grant of summary
judgment in favor of the defendant, JP Morgan Chase Bank NA. The district
court found that the Curleys could not prove a prima facie case of discrimination
to support their claim under the Equal Credit Opportunity Act, 15 U.S.C. § 1691.
The court also found no issue of material fact to support the Curleys’ claims
arising under 12 C.F.R. § 202.9.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-30492

      After review of the record, the evidence, and the briefs there appears to be
no reversible error committed by the district court. Consequently, the district
court’s judgment is
                                                                    AFFIRMED.




                                        2